Title: To Benjamin Franklin from Jonathan Williams, Jr., 6 November 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and Honored Sir
Nantes Nov. 6. 1777.
The Prizes are given to the English by Special order of the King, in consequence of which I have stopped payment on their account, and this day turned away a Bill of 945 Livres; but I am grown prudent when too late, and am now very much in advance.
The loss of the money is the least inconvenience in this matter, for the pretence of being here to refit and reload these prizes, gives authority for Spies to live among us, and I soon expect to see one or two English Frigates in the River to convoy these Ships out, which will make every concern of ours as public as if it was on the Keys [quays] of London. It would realy be of less public Loss if we were to remit the amount in Bills to England, if we could but free this place from so many rascally Spies as we abound with, and being authorized by [blank in MS] to remain here for their own Business, it is impossible to get rid of them.
I beg to hear from you to know whether I have anything to depend on, for I begin to suspect that we have been all grossly deceived. I am ever most dutifully and affectionately Yours
J Williams
 
Addressed: a monsieur / Monsieur Franklin / Passy.
